 ALLDATA CORP. 127Alldata Corporation and Karl Abbadessa.  Case 29ŒCAŒ19772 November 18, 1998 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN The issue in this case1 is whether the judge correctly found that the Respondent violated Section 8(a)(1) of the Act by discharging employee Karl Abbadessa because he engaged in the protected concerted activity of complain-ing, along with his fellow salesmen, to the Respondent™s management about compensation and other working conditions.  The Board has considered the supplemental decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, find-ings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3                                                                                                                                                        1 On December 27, 1996, Administrative Law Judge Raymond P. Green issued a decision recommending dismissal of the complaint based on his finding that the underlying charge had not been filed within the 6-month limitations period of Sec. 10(b).  The Board re-versed his dismissal and remanded the case for further findings and conclusions regarding the allegation that the Respondent™s discharge of the Charging Party violated Sec. 8(a)(1) of the Act.  Alldata Corp., 324 NLRB 544 (1997).  November 12, 1997, the administrative law judge issued the attached supplemental decision.  The Respondent filed ex-ceptions and a supporting brief.  2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel in order to establish an unlawful discharge must establish that the discharge was motivated by unlawful reasons.  Contrary to our dissenting colleague, we agree with the judge that the General Counsel, based on the totality of the circumstances, satisfied his burden of demonstrating unlawful motivation.  See Fluor Daniel, Inc., 311 NLRB 498 (1993), enf. granted in part, remanded 102 F.3d 818 (6th Cir. 1996); and Associacion Hospital del Maestro, 291 NLRB 198, 204 (1988).  As stated in Power Systems Analysis, 322 NLRB 511, 514 (1996): ﬁInferences of [both] animus and discriminatory motivation may be warranted under all the circumstances of a case; even without direct evidence.ﬂ  See Fluor Daniel, supra at 498 (ﬁThe motive may be inferred from the total circumstances proved.  Under certain circum-stances, the Board will infer animus in the absence of direct evidence.  That finding may be based on the Board™s review of the record as a whole.ﬂ); and New Breed Leasing Corp. v. NLRB, 111 F.3d 1460, 1465 (9th Cir. 1997) (ﬁThe Board may base its inferences on either circum-stantial or direct evidence.ﬂ). Thus, our dissenting colleague™s sugges-tion that we are somehow dispensing with the motivational element of 8(a)(1) discrimination is in error, and his assertion that ﬁthe animus itself must be shown by evidence rather than by inferenceﬂ is directly contrary to controlling Board precedent.  See also Sherwin-Williams Co., 313 NLRB 163 fn. 5 (1993) (ﬁWe recognize that the General Counsel may have failed to present independent evidence of antiunion animus.  However, the ultimate issue to be decided is whether the dis-charge was motivated by union activity.  To be sure, where there is independent evidence of union animus, such evidence can be an ele-ment of a showing that a discharge was based on union activity.  But such evidence in not a sine qua non for establishing the violation.  Rather, we look to all of the circumstances of a case to determine whether a discharge was unlawfully motivated.ﬂ).  Specifically, we find that such unlawful motivation is indicated by: the timing of the dis-charge in that it occurred shortly after Abbadessa™s voicing of em-ployee complaints about the Respondent™s bonus policy, expense reim-bursement, sales support and other issues; the disparity in the Respon-dent™s treatment of Abbadessa and other underperforming sales people; and the inconsistency between commending and rewarding Abbadessa for his sales performance and then shortly thereafter firing him for alleged poor performance.  Unlike our colleague, we find that these circumstances do demonstrate that Abbadessa was discharged because of his protected activity. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Alldata Corporation, New York, New York, its officers, agents, successors, and assigns, shall  1.  Cease and desist from (a) Discharging or otherwise discriminating against any employees for engaging in protected and concerted activity for their mutual aid or protection. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Karl Abbadessa full reinstatement to his former job or, if that job no longer exist, to a substantially equivalent po-sition, without prejudice to his seniority or any other rights or privileges previously enjoyed.  (b) Make Abbadessa whole for any loss of earnings and other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedy section of the judge™s decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharge, and within 3 days thereafter notify Abbadessa in writing that this has been done and that the discharge will note be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in New York, New York, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region  3 We shall modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997).  We shall also substitute a new notice that conforms to the Order. 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 327 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12829, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since June 23, 

1995. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting. 
I do not agree that the General Counsel has established 
a prima facie case that protected activities were a motive 
for the discharge of Karl Abbadessa.  In my view, there 
is a total absence of evidence of employer animus against 
protected concerted activities. 
I agree that Abbadessa enga
ged in protected concerted 
activities, and I agree that the Respondent had knowl-
edge thereof.  However, the ultimate question is whether 
such activities motivated the discharge.  I do not think 
that such motive can be found unless it can be shown that 
the Respondent had animus against such activities, i.e., 
that it harbored a hostile attitude toward such activities.
1  Concededly, such hostility can be shown by indirect evi-

dence.
2  However, in the instant case, there is no evi-
dence (direct or indirect) of such hostility.  And, to say 
that the hostility flows from an unlawfully motivated 
discharge is to put the cart before the horse.  Accord-
ingly, I would dismiss the co
mplaint because of a failure 
to establish a prima facie case. 
My colleagues point to ﬁcircumstancesﬂ which, in their 
view, can be relied on in lieu of animus.  I disagree.  As 
noted above, in order to establish that a discharge is mo-
tivated by animus toward 
protected activity, it would 
seem that, at a minimum, the General Counsel would 
have to establish that the Respondent bore animus toward 
such activity.  I agree that 
one can infer, from circum-
stantial evidence, that a given discharge was motivated 
by animus, i.e., hostility.  But, I believe that the animus 

itself must be shown by evidence rather than by infer-
ence.  To hold otherwise is to pile inference on top of 
inference.  My colleagues sa
y that animus against pro-
                                                          
 1 See Wright Line
, 251 NLRB 1083, 1090 (1980). 
2 Typically, that hostility toward protected concerted activities is es-tablished by 8(a)(1) statements.  Under the language of Sec. 8(c), it 
cannot be shown by mere
 expression of opinion 
tected activity is not a critical element of a Section 
8(a)(1) discharge.  Thus, their view is that an employer 
can be shown to have discharged an employee in reprisal 
for protected activity, even though it is not shown that 
the employer is hostile to protected activity.  That 
reasoning is contrary to the motivational essence of a 
Section  8(a)(1) discrimination case. 
Further, even assuming arguendo that ﬁcircumstancesﬂ 
can supplant animus as an element of proof, I would not 
find such ﬁcircumstancesﬂ here.  In this regard, my col-

leagues point to timing as an element of the General 
Counsel™s case.  However, Abbadessa™s protected activ-
ity occurred in May 1995.  The Respondent nonetheless 
sent Abbadessa a congratulatory letter, and awarded him 
stock options, on June 20.  If the Respondent was angry 
with Abbadessa because of his protected activity, one 
wonders why, on the heels of
 such activity, it treated him 
favorably.  Thus, theelement of timing does not support 
a case for discrimination. 
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.   
 WE WILL NOT discharge or otherwise discriminate 
against any of you because you engage in concerted ac-

tivity for mutual aid and protection. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Karl Abbadessa full reinstatement 

to his  
former job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed
. WE WILL make Abbadessa whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest
. WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful discharge of Abbadessa, and WE WILL, 
 ALLDATA CORP. 129within 3 days thereafter, notif
y him in writing that this 
has been done and that the discharge will not be used 
against him in any way. 
 ALLDATA CORPORATION 
 Marcia Adams, Esq., 
for the General Counsel.
 Robert L. Rediger, Esq., for the Respondent
. Thomas J. Gagliardo, Esq., 
for the Charging Party. 
SUPPLEMENTAL DECISION 
RAYMOND P. GREEN
, Administrative Law Judge. This 
case was tried before me on September 11 and October 18, 
1996.  On December 27, 1996, I 
issued a Decision and Order 
dismissing the complaint on the ground that a valid charge was 
not filed within the 6-month statute of limitations period.  I also concluded, based on the record as a whole, that if a valid charge 
had been timely filed, l would have found that the Respondent violated Section 8(a)(1) of the Act by discharging Karl Ab-

badessa on June 23, 1995, because of his protected and con-certed activity of presenting em
ployee grievances to manage-
ment.  (In particular a letter 
dated May 23, 1995, wherein he 
wrote about salaries, commission
s, and other terms and condi-
tions of employment and which indicates, on its face, that he 
was speaking about the concerns not
 merely of himself, but of 
other salesmen as well.) 
On September 30, 1997, the Board held that a valid charge 
had been filed within the 10(b) period and remanded this matter 
to me for further findings and 
conclusions regarding the dis-
crimination allegation. 
Based on the record as a whole including my observation of 
the demeanor of the witnesses I made the following findings 

and conclusions. 
Abbadessa was hired as a sa
lesman in May 1993 and he 
worked in the New York City area under the supervision of 
Arnold Pincus, the field sales manager.  This region had about 
seven or eight salesman.  Abba
dessa™s earnings were largely 
determined by commissions from 
sales.  In this regard, the 
Company modified the commission formula from time to time 
and this affected the earnings of the salesmen. 
In August 1994, Pincus fired Abbadessa because of an al-
leged impropriety reported by a customer regarding certain 
payments for training.  This decision was canceled however, 
and Abbadessa received a written warning instead.  This warn-
ing, among other things, stated that ﬁyou must maintain your 
direct selling quota requiremen
ts to continue your employ-
ment.ﬂ  (This statement in the le
tter did not have anything to do 
with the incident leading  to the discipline.) 
There is no dispute that the Company has a policy whereby 
salesmen are required to meet 
a quota of 7-1/2 sales per rolling 
calendar quarter.  This means that the sales record of any 
salesman is reviewed at the end of every month and he or she is 
theoretically required to have 
met the quota for the preceding 3 
months.  (The quota includes di
rect sales and sales made by 
snap-on tools within a sales person™s territory.)  The evidence 
shows that while this was a stated
 policy, the failure to meet the 
rolling quarter, did not in the pa
st, usually result in an auto-
matic or peremptory discharge.  Indeed, Abbadessa, despite 
missing quotas during 1995, nevertheless succeeded, during 
that calendar year, in having more sales than most of the Com-
pany™s other sales pe
rsonnel.  Also, General Counsel™s Exhibit 
9a (1-69) shows that in 1994, the typical response by the Com-
pany to a sales person™s failure to meet the rolling quarter 
quota, was a warning often acco
mpanied by an improvement 
plan. On April 11, 1995, Abbadessa wa
s notified by Carl F. Raine, 
executive vice president, that
 he had qualified for the 1995 
Winner™s Circle to be held May 17Œ21, 1995, at the Westin 
Mission Hills Resort in Rancho Mi
rage.  Thus, despite his ten-
dency to obtain sales in spurts, 
Abbadessa ranked in the top 10 
percent of the sales force for the preceding year. 
In anticipation of his trip to the Winner™s Circle, Abbadessa 
talked to other sales people in
 his region about their conditions, 
principally about what he percei
ved to be the constant changes 
in the commission formula. 
On May 10,1995, Pincus sent 
an e-mail to Robert Weiffen-
bach, vice president of sales, recommending either Michael Hill 

or Bob Kovach for promotion.  On May 11, 1995, Weiffenbach 
responded that he thought that A
bbadessa was probably a better 
candidate.  On May 12, 1995, Pinc
us sent an e-mail stating: 
 Karl Abbadessa is a better candidate than Michael Hill.  
However, I did not choose him because he has a poor 
reputation with snap on.  I feel this will negatively affect 
their cooperation with us help
ing us get prospects to at-
tend.  I have attempted and am
 continuing efforts to bring 
upon an improvement in their relationship. Karl has been 
resisting making peace. 
 On arrivial at the Westin Hote
l, Abbadessa talked to other 
sales people about his complaints. 
 He testified that on one of the days during the week, he s
poke to Weiffenbach, and told 
him that there was dissatisfaction among the sales employees. 
Abbadessa testified that he aske
d for a meeting whereby he and 
the other sales people could talk to the 
  Company™s president, 
Rod Georgiu. At this meeting,
 Abbadessa complained about a 
number of issues including the company™s policies on bonuses, 

on job-related expenses and re
imbursement, and on telemarket-
ing support.  According to Abbadessa, at the end of the meet-
ing, Georgiu appeared to by [sic] sympathetic and suggested 
that the complaints be put in writing. 
According to Abbadessa, he received a phone call from 
Weiffenbach on May 22, asking that 
he send the letter to Geor-
giu as soon as possible.  Abba
dessa drafted a letter and dis-
cussed its contents with his mana
ger, Pincus.  Indeed, Pincus 
testified that he reviewed the 
letter and suggested that Ab-
badessa tone it down.
1  On May 23, Abbadessa sent the 
revised letter, which is ap-
pended to the original decision in this case as Appendix A. 
On June 5, 1995, Weiffenbach sent an e-mail to all field ser-
vice managers, including 
Pincus.  This stated: 
 In the next day or two I will be sending you a list of reps that 
need to be terminated immediately.  Basically the list will in-
clude established reps that are below 2 or 3 units YTD.  Each 
of you has a rep or two in this category and this performance 
can not be allowed to continue this year.  There is absolutely 
no excuse for an established rep not to be above quota.  Be-
low is a recap of the performances. 
 YTD Units/two months. 
39 Reps at quota 
13 between 4-5 
                                                          
 1 I note that Pincus was out with an illness from December 1994 to 
April 1995. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 13014 between 3-4 
23 between 2-3 
16 between 1-2 
20 less than 1 (inc. new hires) 
 Weiffenbach did not follow up th
e June 5 e-mail with a list 
of discharges and on June 13, Pincus sent a message to 
Weiffenbach as follows: 
 At this time several sales reps don™t qualify for retention.  
Alan Tankoos has two units ytd.  (Including a five year 4xx 
just approved)   Karl Abbadessa has two units ytd. (If his 
business doesn™t improve he may 
be my first choice to go.) 
 In the meantime, an exchange of e-mail messages occurred 
between Abbadessa and Weiffenbach commencing on June 10, 
1995.  The first message is from 
Abbadessa to Weiffenbach and 
although I do not completely understand its contents, it seems 

to have some relationship to the Company™s use of snap on 
tools as a sales representative.  This generated a hostile re-
sponse by Weiffenbach who stated, inter alia
,  Karl, you need to put our adversarial attitude about snap on in 
the closet and leave it there.  They do not work for you or I 
and your heavy handed tactics will only serve to further dam-
age the relation.  You can be certain I will not allow that to 
happen.  I am working hard to get their entire organization 
behind us.  Your role in this plan is to nurture the relation and 
sell Alldata to every shop in your
 territory.  I design the rules; 
you implement them. 
 On June 20, Abbadessa res
ponded by stating, inter alia
,   Regarding any adversarial approach to the relationship, while 
I may be guilty of voicing my opinion internally, be assured 
that it is not how I have approa
ched attempts to build the rela-
tionship.  As there have been 
misunderstandings of things dis-
cussed with the dealers, I am a little gun shy and cautious. 

That is what prompted my suggestionŠa desire to have all 
points clear to all the players, la
id out in a way they could be 
referred to with no misunderstandings.  My intent was not to 
be heavy handed.  I am committed to getting the most out of 
this relationship as possible. 
 At almost the same time that Abbadessa sent the foregoing e-
mail to Weiffenbach, the latter, sent Abbadessa a letter dated 
June 20, 1995, which stated: 
 Congratulations on your sales success during the 1994/1995 
sales year.  As a member of th
is year™s Winner™s Circle you 
have earned 600 stock option shares.  These stock options 

have been approved by the Board of Directors and enclosed 
are the following . . . . 
 Notwithstanding the June 20 congratulations, Abbadessa was 
sent a letter on June 23, 1995, 
informing him that he was being 
discharged.  This letter stated: 
 As you know the minimum acceptable level of busi-
ness sales quota has been esta
blished at 2.5 sales per 
month or 7.5 per rolling quarter.  Your sales from April 1, 
through June 23, 1995 has been 1 direct unit and 2 indi-
rect, for a total of 3.  In addition you have one cancellation 
. . . and a possible 2nd cancellation . . . .  This would leave 

you with 2 and possible 1 net sale for the rolling quarter.  
Because you did not meet your minimum sales require-
ments, ALLDATA Corporation 
has no alternative but to 
terminate your employment i
mmediately, effective June 
23, 1995. 
 An internal company memorand
um regarding the discharge of Abbadessa states that his la
st day of employment was June 
23, 1995.  It further states that
 the reason for the discharge was 
his ﬁfailure to maintain sales volume.ﬂ  There is nothing in this 
memorandum, or in the letter to Abbadessa dated June 23, 
which indicates that there were 
any otherconsiderations for his 
discharge. Abbadessa credibly testified th
at prior to receiving the June 
23, 1995, he did not receive any warnings specifically regard-
ing his failure to meet the sales quota.  There is nothing in his 
personal file to indicate that su
ch a warning was ever given and 
to this extent I do not credit the testimony of Pincus who as-
serted that he ﬁpleadedﬂ with 
Abbadessa to get his sales up. 
It is more probable than not 
that Abbadessa would not have meet the quota for the rolling qua
rter ending June 30, 1995.  
Nevertheless, the fact is that 
the decision to discharge him was 
made before the month was over 
and another employee in the 
same region (Tankoos) did no
t meet the quota and was not 
discharged at that time. 
Respondent™s Exhibit 8 is a September 1995 memorandum from Weiffenbach to the field managers and it states, inter alia, 
  On September 10th 1995, I assembled a group of 
ALLDATA FSMs in Elk Grove to
 assist me in the final 
steps of our recent ﬁtrimming.
ﬂ  I use the work trimming 
because that is exactly what it was.  
First, let me state that ALLDATA is not in any finan-
cial difficulties.  A
nd it is not at risk of going out of busi-
ness. 
Our finances are strong and we are now starting to 
realize the expected benefits from recurring revenue.  

Revenue that has been made possible by the efforts of may 
[sic] hard working, dedicated field sales personnel, tele-
marketers and tele-sellers. 
Second, this was not a wholesale reduction of my 
team.  For too long, ALLDATA has been tolerant of non-productive reps. And this negatively affects our entire or-
ganization™s ability to grow . 
. .  and equitably compensate 
those deserving. 
How negative? consider the expense involved in ﬁsup-
portingﬂ 30-40 non revenue ge
nerating sales reps every 
month. I am sure you are aware that if the output is greater 
than or equal to the intake adjustments must [be] made. 
And they were. 
The adjustments were made for very fundamental rea-
sons. The benefits to ALLDATA and you: 
 1. Reduced overhead with a minimal impact on total 
unit   volume. 
2. Increased focus by the FSMs on helping our top 
people do even better. 
3. Freeing up additional funds to explore new and 
other projects to keep ALL
DATA the leader in the indus-
try. 
4. Allocation of more funds
 to pay better commissions 
to producers.  There are many more sideline benefits to this ﬁtrimming,ﬂ 
however these are the most important. 
 . . . .  
  ALLDATA CORP. 131ALLDATA wants top level hard working sales reps and is 
willing to pay them well for their results.  And we will no 
longer support non-productive people. 
 This memorandum obviously refers to the fact that 
com-mencing on September 11, 1995, and continuing through Sep-
tember, October, November, and December 1995, the Company 

discharged 44 sales people throu
ghout the country.  This seems 
to me to be connected to Weiffenbach™s June 5 letter where  he 
stated that he soon would be send
ing to  the sales managers, lists 
of people to be terminated.  What seems to have taken place is 

that in or before June 1995, the Company decided to trim its 
sales force of those people w
ho did not meet the quota and, 
according to Respondent™s Exhibit 8, effectuated that decision 
on September 10, 1995.  This resulted in the first batch of dis-
charge letters going out on September 11 and 12, with subse-
quent letters following thereafter. 
What I infer from the above, is that in the spring or summer 
of 1995, the Company decided to get tough regarding its quota 
policy but did not actually carry this out by discharging people 
until September 1995, 
almost months after Abbadessa was 
fired.  If Abbadessa had been treated like all of the other sales 
people who were below quota, he would not have been dis-
charged in June 1995 and he might have reached the quota 
during the rolling quarters ending in August and September 
1995. In my opinion, Abbadessa enga
ged in protected concerted 
activity when he, along with ot
her employees, raised com- 
plaints about working conditi
ons during the meeting with 
Georgiu at the Winner™s Circle m
eeting held in May 1995.  It is 
also my opinion that the letter that he wrote on May 23, 1995, 
which refers to the collective ﬁweﬂ and which raises a number 
of complaints regarding wages and working conditions, consti-
tuted, and was perceived by the Company, as being concerted 
activity.  
Arthur Young & Co., 
291 NLRB 39, 43 (1988); and 
Oakes Machine Corp
., 288 NLRB 456 (1988). 
It seems to me that the General Counsel has made out a pri-
mae facie showing that the Respondent was motivated, at least 
in part, by Abbadessa™s compla
ints about wages and working 
conditions that were expressed at
 the meetings in May and via 
his letter of May 23, 1995.
2   As such, and under Wright Line,                                                           
                                                                                             
2 It seems possible to me that a related reason for discharging Ab-
badessa was the Company™s reaction 
to Abbadessa™s carping about the 
relationship with snap-on tools.  But as his complaints regarding snap-
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), the burden shifts to the Re-
spondent to show that it would have discharged Abbadessa for 
legitimate reasons other than hi
s protected concerted activity. 
In my opinion, the Respondent 
has not met its burden.  Al-though it has shown that Abbadessa, as of June 23, 1995, probably would not have met th
e rolling quarterly quota, the 
evidence suggests that at least 
up to that point in time, dis-charge for this type of ﬁoffe
nseﬂ was not typical and was pre-
ceded by written warnings.  If 
anything, the evidence suggests 
that at most, the Company had decided to get tough, was in the 
process of preparing lists of people to be discharged for low 
production and finalized that deci
sion, not in June 1995, but in September 1995.  Thus, as I see 
this case, if Abbadessa had 
been treated like all of the other sales people who were below 
quota, he would not have been di
scharged until September 11 at 
the earliest, and then only if by that time he was still under 
quota. CONCLUSIONS OF LAW 
1. By discharging Karl Abbadessa because of his protected 
concerted activities, the Respondent has violated Section 
8(a)(1) of the Act. 
2. By the aforesaid conduct, the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 

of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having discrimina
torily discharged an em-
ployee, must offer him reinstat
ement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim eamings, as prescribed in 
F. W.
 Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
  on tools also are related to commi
ssion rates, these too would encom-
pass and be tied into terms a
nd conditions of employment. 
 